Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 1 – 19 have been examined.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Applicant is advised that should claim 15 be found allowable, claim 16 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 12 recites the limitation "the engine" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 2, 4 – 5, and 11 – 18 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Nagano et al. (9,803,533). In regard to claims 1 and 11 – 17, Nagano discloses a tractor comprising a traveling body having an engine (Fig. 1, items 1 and 7), a pair of left and right front wheels and a pair of left and right rear wheels configured to support the traveling body (Fig. 1, items 4 and 5), steps for getting on and off of an operation unit on the traveling body (Fig. 1, unnumbered cab and item 21), a post-processing device configured to purify exhaust gas of the engine (Figs. 2 and 3, item 30), and a reductant tank configured to store a reductant to be supplied to the post-processing device (Fig. 1, item 17), wherein the reductant tank is arranged between one of the steps and one of the front wheels, on the left side of the traveling body (Fig. 1).
In regard to claims 2, 4 – 5, and 18, Nagano discloses wherein a rear surface of the reductant tank is supported on a step side via a supporting member (Fig. 7, unnumbered platform beneath item 17), and a front surface of the reductant tank has a recess (Fig. 7, unnumbered recess into which item 17a extends).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 3, 6 – 10, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nagano et al. (9,803,533) as applied to claims 1 – 2, 4 – 5, and 11 – 18 above, and further in view of Schmitz et al. (9,174,682). In regard to claim 10, Nagano discloses an operation unit (Fig. 1, unnumbered cab on item 10).
Nagano does not disclose the use of a front fender at the rear of the front wheels. In regard to claims 3, 6 – 9, and 19, Schmitz discloses a tractor comprising a front fender is provided on a rear of a front wheel (Fig. 1, unnumbered fender behind item 2a), and a recess  formed on a front surface of a tank and on a side where the front fender is provided (Fig. 1, unnumbered, curved recess in item 4, facing item 2a), the recess being concaved along an outer circumference shape of the front fender (Fig. 1).
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a front wheel fender, as taught by Schmitz, to the tractor of Nagano, in order to minimize dirt and debris thrown onto the tractor by the wheels.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Klauer et al. (8,695,827) disclose a diesel exhaust fluid and fuel fill system;
Mitobe et al. (9,556,772) disclose a fuel tank and liquid tank configuration for a work vehicle;
Tamura (2016/0129783) discloses a work vehicle;
Pelarski et al. (2017/0113543) disclose a def tank constraint using flexible medium.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303.297.4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN D WALTERS/Primary Examiner, Art Unit 3618